Appellant, upon information and complaint, was tried and convicted in the County Court of Stephens County, charged with the offense of unlawfully and wilfully leaving open a gate leading into an inclosure belonging to another.
The appellant strenuously insists that the testimony in this case is wholly insufficient to sustain the conviction. As this is the only error presented, it is to be regretted that this court can not review the evidence. The statement of facts was not filed within twenty days after the adjournment of court. This is a County Court case, and the Act of the Thirtieth Legislature, chapter 7, page 446, provides that parties to a cause may, by having an order entered to that effect on the docket, be granted twenty days after adjournment of the term at which said cause may be tried to present and have filed a statement of facts, etc. The court in this case adjourned on the 11th of October, and the statement of facts was not filed until November 9th, more than twenty days having elapsed, and the court, under this article, did not have authority to grant more than twenty days.
By many it seems to have been thought that chapter 39 of the Act of the Thirty-first Legislature, page 374, repealed chapter 7 of the Act of the Thirtieth Legislature. By referring to that Act it will be seen that it repeals only chapter 24 of the Act of the Thirtieth Legislature (the Stenographers' Act), providing their appointment, etc. In the Act of the Thirty-first Legislature, in section 1, it is provided that the terms of the latter law applies only in the event of the appointment of a court stenographer. In this law there is no provision for the appointment of a court stenographer in criminal cases tried in the County Court. By its terms it only applies to and authorizes the appointment of stenographers in criminal cases in District Courts. *Page 546 
Not being permitted to review the statement of facts, the case is affirmed.
Affirmed.